DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/13/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

35 USC § 112 Remarks
Claim limitations “a receiver configured to detect, a controller configured to,” have been interpreted under 35 U.S.C. 112, sixth paragraph, because they use non-structural term(s) “receiver, controller” coupled with functional language “configured to” without reciting sufficient structure to achieve the functions.  Furthermore, the non-structural terms are not preceded by a structural modifier.
Since this claim limitations invoke 35 U.S.C. 112, sixth paragraph, claims 1, 2,  interpreted to cover the corresponding structures described in the specification that achieves the claimed function, and equivalents thereof.  
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112, sixth paragraph limitation: “The various illustrative logical blocks, modules, circuits and instructions described in connection with the embodiments disclosed herein may be executed by one or more processors, such as the processor 404 or the active depth controller 410 in the device 400 of FIG. 4. Such processor(s) may include but are not limited to one or more digital signal processors (DSPs), general purpose microprocessors, application specific integrated circuits (ASICs), application specific instruction set processors (ASIPs), field programmable gate arrays (FPGAs), or other equivalent integrated or discrete logic circuitry. The term “processor,” as used herein may refer to any of the foregoing structures or any other structure suitable for implementation of the techniques described herein. In addition, in some aspects, the functionality described herein may be provided within dedicated software modules or hardware modules configured as described herein. Also, the techniques could be fully implemented in one or more circuits or logic elements. A general purpose processor may be a microprocessor, but in the alternative, the processor may be any conventional processor, controller, microcontroller, or state machine. A processor may also be implemented as a combination of computing devices, e.g., a combination of a DSP and a microprocessor, a plurality of microprocessors, one or more microprocessors in conjunction with a DSP core, or any other such configuration,” - ¶0130.  
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If applicant does not wish to have the claim limitation treated under 35 U.S.C. 112, sixth paragraph, applicant may amend the claim so that it will clearly not invoke 35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112, sixth paragraph.
For more information, see Supplementary Examination Guidelines for Determining Compliance with 35 U.S.C. § 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 5-8, 11-13, 17-20 and 23-29 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Tan et al. (“Tan”) (U.S. PG Publication No. 2009/0086081).

In regards to claim 1, Tan teaches a device (See FIG. 25A and 25B), comprising: 
	a first light projector (See for example a projector-camera pair 145 on the left) and a second light projector (See for example a projector-camera pair 145 on the right), the first light projector configured to project light towards the second light projector (See FIG. 25A and 25B, wherein the projection “towards” the other projection is taught in light of how the projectors are “towards” each other as seen in 6A of the instant application), the second light projector configured to project light towards the first light projector (See FIG. 25A and 25B as described above); 
	a reflective component positioned between the first and second light projectors (See as examples the single curved mirror 125 and the single mirror pyramid 151 as seen in FIG. 25A and 25B), the reflective component configured to redirect the light projected by the first light projector onto a first portion of a scene and to redirect the light projected by the second light projector onto a second portion of the scene (See ¶0192 in view of FIG. 25A and 25B), wherein the first and second portions of the scene are adjacent to one another and are non-overlapping relative to one another (See ¶0192 in view of FIG. 25A and 25B); and 
	a receiver configured to detect reflections of redirected light projected by the first and second light projectors.

In regards to claim 5, Tan teaches the device of claim 1, wherein the reflective component is further configured to symmetrically refract the light projected by the first and second light projectors onto respective portions of the first and second portions of the scene (See FIG. 25A and 25B).

In regards to claim 6, Tan teaches the device of claim 1, wherein the reflective component includes: 
	a first reflective element configured to optically fold a first optical path of the light projected from the first light projector (See FIG. 25A and 25B); and 
	a second reflective element configured to optically fold a second optical path of the light projected from the second light projector (See FIG. 25A and 25B).

In regards to claim 7, Tan teaches the device of claim 6, wherein the first and second reflective elements have a same refractive index (See FIG. 25A and 25B wherein it is understood by one of ordinary skill in the art that producing the same refractive index for different facets of the mirror pyramid are a simple design choice).

In regards to claim 8, Tan teaches the device of claim 6, wherein: 
	the first reflective element is further configured to refract the light folded by the first reflective element onto the first portion of the scene based at least in part on the first folded optical path (See FIG. 25A and 25B); and 
	the second reflective element is further configured to refract the light folded by the second reflective element onto the second portion of the scene based at least in part on the second folded optical path (See FIG. 25A and 25B).

In regards to claim 11, Tan teaches the device of claim 1, wherein each portion of the first and second portions of the scene has a field of view (FOV) greater than 70 degrees (See FIG. 25A and 25B wherein it is understood by one of ordinary skill in the art that such a system may be used to reflect a field of view greater than 70 degrees).

In regards to claim 12, Tan teaches the device of claim 1, wherein: 
	the light projected by the first light projector is projected along an axis in a first direction (See FIG. 25A and 25B); 
	the light projected by the second light projector is projected along the axis in a second direction opposite the first direction (See FIG. 25A and 25B); 
	the first and second light projectors are physically separated by a distance (See FIG. 25A and 25B); and 
	the reflective component is positioned along the axis between the first and second light projectors (See FIG. 25A and 25B).

In regards to claim 13, the claim is rejected under the same basis as claim 1 by Tan.

In regards to claims 17-20, the claims are rejected under the same basis as claims 5-8 by Tan.

In regards to claims 23 and 24, the claims are rejected under the same basis as claims 11 and 12 by Tan.

In regards to claim 25, the claim is rejected under the same basis as claim 1 by Tan, wherein the non-transitory computer-readable medium storing instructions that, when executed by one or more processors of a device, cause the apparatus to perform operations as seen in ¶0201 and 0206-0208 of Tan.

In regards to claim 27-29, the claims are rejected under the same basis as claims 5, 6 and 8 by Tan.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 4, 14, 16 and 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tan et al. (“Tan”) (U.S. PG Publication No. 2009/0086081) in view of Ortiz Egea (“Ortiz”) (U.S. PG Publication No. 2018/0341008) and Parker (U.S. Patent No. 10,044,985).

In regards to claim 2, Tan fails to teach the device of claim 1, further comprising a controller configured to: generate depth information based on the detected reflections of redirected light; and correct for projection distortion in the generated depth information based at least in part on one or more angles of refraction associated with the reflective component.
	In a similar endeavor Ortiz teaches generate depth information based on the detected reflections of redirected light (See ¶0012-0014 in view of FIG. 1).
	It would have been obvious to a person of ordinary skill in the art, and before the effective filing date of the claimed invention, to incorporate the teaching of Ortiz into Tan because it allows for the determination of real and complex parameters of direct and global components as seen in FIG. 2.
	In a similar endeavor Parker teaches correct for projection distortion in the generated depth information based at least in part on one or more angles of refraction associated with the reflective component (See col. 18, li. 47 – col. 19, li. 5 wherein ).
	It would have been obvious to a person of ordinary skill in the art, and before the effective filing date of the claimed invention, to incorporate the teaching of Parker into Tan because it allows for correction of any distortions due to the shape and/or curvature of a mirror or similar functioning object, through de-warping of focusing operations, or making circular images flat, etc. as described in col. 18, li. 47 – col. 19, li. 5.

In regards to claim 4, Tan fails to teach the device of claim 2, wherein the controller is further configured to resolve multipath interference (MPI) in a first portion of the generated depth information based at least in part on a second portion of the generated depth information.
	In a similar endeavor Ortiz teaches wherein the controller is further configured to resolve multipath interference (MPI) in a first portion of the generated depth information based at least in part on a second portion of the generated depth information (See ¶0031-0032 in view of 001-0014).
	It would have been obvious to a person of ordinary skill in the art, and before the effective filing date of the claimed invention, to incorporate the teaching of Ortiz into Tan because it allows for the determination of real and complex parameters of direct and global components as seen in FIG. 2.

In regards to claims 14 and 16, the claims are rejected under the same basis as claims 2 and 4 by Tan in view of Ortiz and Parker. 

In regards to claim 26, the claim is rejected under the same basis as claim 2 by Tan in view of Ortiz and Parker.

Claims 3 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tan et al. (“Tan”) (U.S. PG Publication No. 2009/0086081) in view of Ortiz Egea (“Ortiz”) (U.S. PG Publication No. 2018/0341008) and Parker (U.S. Patent No. 10,044,985), in further view of Aotake et al. (“Aotake”) (U.S. PG Publication No. 2020/0025924).

In regards to claim 3, Tan teaches the device of claim 2, wherein the device is at least one of a camera or a cellphone (See FIG. 25A and 25B wherein a portion of the device is a camera).
	Tan, however, fails to teach wherein the controller is further configured to: identify a face of a user of the device based at least in part on the generated depth information.
	In a similar endeavor Aotake teaches identify a face of a user of the device based at least in part on the generated depth information (See ¶0208).
	It would have been obvious to a person of ordinary skill in the art, and before the effective filing date of the claimed invention, to incorporate the teaching of Aotake into Tan because it allows not only for the identification of the face of a user on the basis of depth supplied by imaging data, but also for recognizing gestures of the user as described in ¶0208, thus providing additional functionality for a system.

In regards to claim 15, the claim is rejected under the same basis as claim 1 by Tan in view of Ortiz and Parker, in further view of Aotake.

Claims 9 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tan et al. (“Tan”) (U.S. PG Publication No. 2009/0086081) in view of Nakanishi et al. (“Nakanishi”) (U.S. PG Publication No. 2018/0035887).

In regards to claim 9, Tan fails to explicitly teach the device of claim 6, wherein: the first reflective element comprises a first prism including a first reflective surface to receive the light projected from the first light projector; and the second reflective element comprises a second prism including a second reflective surface to receive the light projected from the second light projector.
	That is, although Tan teaches the use of first and second reflect elements with respective reflective surfaces, Tan fails to explicitly teach that they are indeed “prisms”.
	In a similar endeavor Nakanishi teaches the first reflective element comprises a first prism including a first reflective surface to receive the light projected from the first light projector (See ¶0029 in view of FIG. 2 wherein a prism is indeed taught to be a reflective surface from which light may be projected into); and 
	the second reflective element comprises a second prism including a second reflective surface to receive the light projected from the second light projector (See ¶0029 in view of FIG. 2 as described above).
	It would have been obvious to a person of ordinary skill in the art, and before the effective filing date of the claimed invention, to incorporate the teaching of Nakanishi into Tan because it allows for a reflection of illumination projected light as described in ¶0029, thus allowing for directed reflect of said light for imaging of data.

In regards to claim 21, the claim is rejected under the same basis as claim 1 by Tan in view of Nakanishi.

Claims 10, 22 and 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tan et al. (“Tan”) (U.S. PG Publication No. 2009/0086081) in view of Ortiz Egea (“Ortiz”) (U.S. PG Publication No. 2018/0341008) in view of Büttgen (“Butt”) (U.S. PG Publication No. 2017/0329012), in further view of .

In regards to claim 10, Tan teaches the device of claim 1, wherein each light projector of the first and second light projectors further comprises a switchable diffuser configured to transition the respective light projector between a structured light (SL) sensing mode and a time-of-flight (ToF) sensing mode.
	In a similar endeavor Ortiz, Butt and Akkaya teach wherein each light projector of the first and second light projectors further comprises a switchable diffuser configured to transition the respective light projector between a structured light (SL) sensing mode and a time-of-flight (ToF) sensing mode (See ¶0021-0023 of Ortiz wherein a system teaches the use of switching between two modes of projection, this is taken in view of ¶0032 of Butt wherein ToF techniques and SL techniques may be used together to reduce multi-path distance errors by cross-referencing distance data obtained via both ToF and SL techniques; this is taken in view of ¶0027 and 0031-0041 of Akkaya wherein switchable diffusers are known to be used to switch between projection generations).
	It would have been obvious to a person of ordinary skill in the art, and before the effective filing date of the claimed invention, to incorporate the teaching of Ortiz, Butt and Akkaya into Tan because it allows for the determination of real and complex parameters of direct and global components as seen in FIG. 2 of Ortiz, furthermore it allows a system to “reduce multi-path distance errors by cross-referencing distance data obtained via both TOF and SL techniques,” - ¶0032 of Butt, thus improving accuracy for such a system, finally it allows for the switching of projections as described in at least ¶0027 of Akkaya, thus enabling such a function.

In regards to claim 22, the claim is rejected under the same basis as claim 10 by Tan in view of Ortiz and Butt, in further view of Akkaya.

In regards to claim 30, the claim is rejected under the same basis as claim 10 by Tan in view of Ortiz and Butt, in further view of Akkaya.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDEMIO NAVAS JR whose telephone number is (571)270-1067. The examiner can normally be reached M-F, ~ 9 AM -6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Ustaris can be reached on 5712727383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

EDEMIO . NAVAS JR
Primary Examiner
Art Unit 2483



/EDEMIO NAVAS JR/Primary Examiner, Art Unit 2483